Title: To Thomas Jefferson from Robert Williams, 14 April 1806
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Mississippi Territory Washington April 14th. 1806.
                        
                        I intend starting for No. Carolina in a day or two, and shall return as soon as possible—Mr. Meade has not
                            yet come on, nor have we heard from him. I should have been glad of his arrival before I started, and would now wait a few
                            days, but this is the only time I can be spared from the land business—whilst the surveys are making &c—
                        Things are quiet in this quarter (except on Tom-Bigbee the people are dissatisfied on account of shutting the
                            port of Mobile—) Also from late information hostile appearances have ceased on the other side of the Mississippi River—
                        Although no people would be more ready to obey a call of government for its defence, and to repell an attack
                            than those of this Country, yet, they are pleased at the prospects of a continued peace, and appretiate its blessings.—
                        Permit me now to address you on a subject, which my situation will not permit me to Commit to the discretion
                            of but few in authority—that is the salaries of the officers of the general government in this Territory. I declare to
                            you, sir, the present salary allowed the Governor, will not more than half defray the indispensible expenses attendant on
                            his situation as such. It is more expensive to live here than at Orleans, we have to get all our imports and most of our
                            groceries from that place, at an advance of from one to two hundred ⅌ cent, and groceries you know form an
                            important item in the expenditure of a publick Character, yet, the salaries of the officers in this, is two hundred &
                            fifty ⅌ cent under those of the orleans Territory.
                        The fact is, I intend coming to this Country to reside, being a desireable one, but it will be impossible in
                            Justice to myself & family, to Continue to hold the office of governor under the present salary. I would be perfectly
                            willing to serve the publick gratis only furnish my table on an account regularly stated and approved by the accompting
                            officers. The Judges and Secretary are also as incompetently paid. For neither of the salaries, can more than a Copying
                            Clerk be employed in this Country—however such are the habits of the people here, that they expect and will desire their
                            Chief Magistrate to entertain & see Company in a manner so
                            different from other officers, that it renders his salary as incompetent as theirs. I dare say Congress will do nothing
                            during the present session on this subject and perhaps they will have rizen before this reaches you—But I make the
                            Communication, in order that if any additional publick service should be required in this quarter, not incompatible with
                            my present situation, and to which I may be thought qualified, I should indeavour, if called on, not to disappoint the
                            expectations of my government. Perhaps some arrangements with some of the adjacent tribes of Indians may be, to be made, I
                            believe I stand well with them.
                        I have been so fortunate in my administration and the affections of the people here, that for certain
                            reasons, and on account of the predictions, of a few, arising from impure motives, I would wish to Continue to serve them,
                            and my government if possible—
                        I have the honor to be with Very great respect yr. Huml Servt.
                        
                            Robert Williams
                            
                        
                    